Citation Nr: 1433037	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-42 816	)	DATE
	)
   RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for leukemia.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to March 1968.  The Board of Veterans' Appeals (Board) issued an October 23, 2013 decision on this matter, which is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2013, the Board denied entitlement to service connection for leukemia.  

In an Order for Reconsideration issued concurrently with this decision, the Board grants reconsideration of the October 2013 denial of service connection for leukemia.  38 U.S.C.A. § 7103(c).  This decision, issued by a panel of Veterans Law Judges, constitutes the Board's final decision as to the Veteran's entitlement to service connection for leukemia.  38 U.S.C.A. § 7103(b).  The remainder of the October 2013 decision is unaffected.


FINDINGS OF FACT

1.  The Veteran completed active duty service in the waters offshore Vietnam during the Vietnam era.

2.  The Veteran has been diagnosed with chronic lymphocytic leukemia, which is a type of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's leukemia are met.  38 C.F.R. § 3.313 (b).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection is completely favorable, no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

The law provides that, if a veteran served in Vietnam - to include offshore waters - during the Vietnam era, and subsequently developed non-Hodgkin's lymphoma, service connection is warranted for that disease.  See 38 C.F.R. § 3.313(a), (b).  The Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who were not exposed to herbicides, but "served exclusively aboard ships that traveled off the coast of Vietnam," as beneficiaries of service connection.  Haas v. Peake, 525 F.3d 1168, 1191-92 (2008); see also VA Adjudication Procedures Manual, M21-1MR, IV.ii.2.C.10.u.  

The Veteran served on active duty during the Vietnam era and was stationed aboard the USS Rehoboth, which traveled within 80 yards of the Vietnam shore.  Subsequent to that service, he was diagnosed with chronic lymphocytic leukemia, which is a type of non-Hodgkin's lymphoma.  See Dictionary of Cancer Terms, National Cancer Institute, National Institutes of Health, http://www.cancer.gov/dictionary (last accessed July 22, 2014). 

Based on the Veteran's service off the shore of Vietnam, and his diagnosis of chronic lymphocytic leukemia, the portion of the October 2013 Board decision denying service connection for leukemia due to his lack of exposure to herbicides contains an obvious error.  38 C.F.R. § 20.1000(a).  The criteria for service connection for the Veteran's leukemia are met.  38 C.F.R. § 3.313.




[Continued on next page.]


ORDER

Service connection for chronic lymphocytic leukemia is granted.



_________________________________   _________________________________
                     D.C. Spickler                                       Joaquin Aguayo-Pereles
               Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals





____________________________________________
Vito Clementi
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


